DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Aizaki (JP 2011-043703 A) discloses (see annotated Figure 5 in the Office Action filed on 02/28/2022) a light source module (Figure 5, element 10C’), wherein the light source module (Figure 5, element 10C’) is configured to provide a light beam (Figure 5, element Lrgb) along a first direction (Figure 5, element K), and the light source module (Figure 5, element 10C’) comprises a first light source group to a third light source group (Figure 5, element 11R, 11G and 11B) and a first beam-combining device to a fourth beam-combining device (Figure 5, elements B, C, D and E), wherein: an emitted light (Figure 5, element Lr) of the first light source group (Figure 5, element 11R) is transmitted along the first direction (Figure 5, element K) after being reflected by the first beam-combining device (Figure 5, element C) and the second beam-combining device (Figure 5, element D); an emitted light (Figure 5, element Lg) of the third light source group (Figure 5, element 11G) is transmitted along the first direction (Figure 5, element K) after being reflected by the third beam-combining device (Figure 5, element B) and the fourth beam-combining device (Figure 5, element E); and an emitted light of the second light source group (Figure 5, element 11B) is transmitted along the first direction (Figure 5, element K) and passes through the first beam-combining device (Figure 5, element C) and the third beam-combining device (Figure 5, element B).  Also, Pan et al. (US Pub. No. 2019/0339602 A1) discloses each of a light exiting surface of the first light source group (Figure 8, element 114) and a light exiting surface of the third light source group (Figure 8, element 116) is not parallel to a light exiting surface of the second light source group (Figure 8, element 118).  However, Aizaki, Pan et al. and the prior art of record neither shows not suggests a light source module wherein positions of the light-emitting elements of the second light source group in the first direction do not overlap with the light-emitting elements of the first light source group and the light-emitting elements of the third light source group.
Regarding claim 11, Aizaki (JP 2011-043703 A) discloses (see annotated Figure 5 in the Office Action filed on 02/28/2022) a projection device (Figure 6, element 20), wherein the projection device (Figure 6, element 20) comprises a plurality of light source modules (Figure 6, elements 11R, 11G and 11B), an optical system (Figure 6, elements 21, 22 and 23), at least one light valve (Figure 6, element 24) and a projection lens (Figure 6, element 25), wherein each of the light source modules (Figure 6, elements 11R, 11G and 11B) is configured to provide a light beam (Figure 5, element Lrgb) along a first direction (Figure 5, element K), and comprises a first light source group to a third light source group (Figure 5, element 11R, 11G and 11B) and a first beam-combining device to a fourth beam-combining device (Figure 5, elements B, C, D and E), wherein: an emitted light (Figure 5, element Lr) of the first light source group (Figure 5, element 11R) is transmitted along the first direction (Figure 5, element K) after being reflected by the first beam-combining device (Figure 5, element C) and the second beam-combining device (Figure 5, element D); an emitted light (Figure 5, element Lg) of the third light source group (Figure 5, element 11G) is transmitted along the first direction (Figure 5, element K) after being reflected by the third beam-combining device (Figure 5, element B) and the fourth beam-combining device (Figure 5, element E); and an emitted light of the second light source group (Figure 5, element 11B) is transmitted along the first direction (Figure 5, element K) and passes through the first beam-combining device (Figure 5, element C) and the third beam-combining device (Figure 5, element B); the optical system (Figure 6, elements 21, 22 and 23) is disposed on transmission paths of the light beams (Figure 6, element Lrgb), and configured to convert the light beams into an illumination beam (Figure 6, element Lrgbe); the at least one light valve (Figure 6, element 24) is disposed on a transmission path of the illumination beam (Figure 6, element Lrgbe) and configured to convert the illumination beam into an image beam (i.e. image projected on element 26 in Figure 6); and the projection lens (Figure 6, element 25) is disposed on a transmission path of the image beam (Figure 6, element Lrgbe) and configured to convert the image beam (i.e. image projected on element 26 in Figure 6) into a projection beam.  Also, Pan et al. (US Pub. No. 2019/0339602 A1) discloses each of a light exiting surface of the first light source group (Figure 8, element 114) and a light exiting surface of the third light source group (Figure 8, element 116) is not parallel to a light exiting surface of the second light source group (Figure 8, element 118).  However, Aizaki, Pan et al. and the prior art of record neither shows not suggests a projection device wherein positions of the light-emitting elements of the second light source group in the first direction do not overlap with the light-emitting elements of the first light source group and the light-emitting elements of the third light source group.
Regarding claims 3-10 and 13-20, the claims are allowable based on their dependence from allowable claims 1 and 11 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (WO 2016-066022 A1) discloses a light-emitting device and a projector. The light-emitting device comprises: a first light source array and a second light source array disposed in parallel; and a light combining unit comprising a first light combining component and a second light combining component. The first light combining component has a light reflection part and a light transmissive part spaced apart. Light emitted by the first light source array is reflected by the light reflection part to form a first light spot array. Light emitted by the second light source array is deflected by and emerges from the second light combining component to form a second light spot array. At least one column of light spots of the second light spot array is located between two neighboring columns of light spots of the first light spot array. The light-emitting device can achieve a good light combining effect.
Hou et al. (US Pub. No. 2021/0278683 A1) teaches a laser combining apparatus and a display device. The laser combining apparatus includes a first group of light sources including first light source arrays, a second group of light sources including second light source arrays, a reflection apparatus including first and second reflection strips, a light converging apparatus and a light collection apparatus. Each first reflection strip reflects light emitted from at least one first light source array, each second reflection strip reflects light emitted from at least one second light source array, and light emitted from each first reflection strip and light emitted from each second reflection strip are also guided to the light converging apparatus. The light converging apparatus converges the light emitted from the first reflection strips and the second reflection strips to the light collection apparatus. The light collection apparatus collects the light converged by the light converging apparatus and then emitting same.
Chen (US Pub. No. 2016/0004149 A1) shows a system having a light source module comprising a light source for emitting a light beam. A reflective mirror module comprises reflective mirrors located at an optical axis of the light sources, a fixing structure for fixing the reflective mirrors and an adjusting mechanism connected with the fixing structure for moving or rotating the adjusting mechanism, where a location and an angle of the reflective mirrors relative to the optical axis are changed such that the light beams are reflected by the reflective mirrors and guided along a specified optical path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDA CRUZ/
Primary Examiner
Art Unit 2882

08/08/2022